      Case 2:21-cv-02122-SAC-TJJ Document 17 Filed 06/24/21 Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


MELANIE M. BROWN,                                    )
                                                     )
              Plaintiff,                             )          Case No.: 2:21-CV-02122-SAC
                                                     )
v.                                                   )
                                                     )
TITAN PROTECTION & CONSULTING,                       )
                                                     )
             Defendant.                              )


        REPLY BRIEF IN SUPPORT OF DEFENDANT TITAN PROTECTION &
                     CONSULTING’S MOTION TO DISMISS

       COMES NOW Defendant Titan Protection & Consulting, by and through undersigned

counsel, and pursuant to D. Kan. Rules 7.1(c) and 7.6(a), submits the following Reply Brief in

Support of its Motion to Dismiss.

                I.      NATURE OF THE MATTER BEFORE THE COURT

       Plaintiff filed a pro se employment discrimination complaint (“Complaint”), pursuant to

Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e, et seq. (“Title VII”) and the Age

Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§ 621, et seq. (“ADEA”).

ECF# 1, p. 1. The Complaint alleges Defendant terminated and retaliated against her because of

her race, sex, and age. ECF# 1, p. 3. Pursuant to Fed. R. Civ. P. 12(b)(6), Defendant filed the

instant Motion to Dismiss for failing to state facts sufficient to support a discrimination claim and

for failing to allege exhaustion of administrative remedies. ECF# 9. Plaintiff’s Response to

Defendant’s Motion to Dismiss (“Response”) is insufficient to save the Complaint from dismissal.
      Case 2:21-cv-02122-SAC-TJJ Document 17 Filed 06/24/21 Page 2 of 11




                                II.     BACKGROUND FACTS

       Defendant discharged Plaintiff on August 16, 2019. ECF# 1-1, p. 3. Sometime prior to

Plaintiff’s discharge, she had filed for unemployment benefits with the Kansas Department of

Labor (“KDOL”). ECF# 1, pp. 2, 4. On September 17, 2019, Plaintiff submitted a Dual-Filed

charge with the Kansas Human Rights Commission (“KHRC”) and the Equal Employment

Opportunity Commission (“EEOC”). ECF# 1-1, pp. 2-4. After the administrative charges were

dismissed on December 21, 2020, Plaintiff filed the Complaint against Defendant on March 11,

2021. ECF# 1. To the Complaint, Plaintiff attaches the KHRC administrative charge, the EEOC

Notice of Right-to-Sue Letter adopting KHRC’s investigative findings and informing Plaintiff of

dismissal of her charge, and three earnings statements from Plaintiff’s employment with

Defendant. ECF# 1-1.

       Defendant filed its Motion to Dismiss on June 3, 2021. ECF# 9. On June 14, 2021,

Plaintiff filed the Response. ECF# 15, p. 1. To the Response, Plaintiff attaches copies of two

correspondence records: (1) a faxed letter from KDOL to Defendant, dated August 20, 2019; and

(2) two email messages between Defendant and KDOL, both dated August 22, 2019. ECF# 14-1.

                               III.     QUESTION PRESENTED

       Does Plaintiff’s Complaint plead sufficient facts to state a plausible claim under Title VII

or the ADEA by giving Defendant adequate notice of the specific conduct giving rise to her claims?

                                  IV.     LEGAL STANDARD

       “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.” Walker v. Mohiuddin, 947

F.3d 1244, 1248–49 (10th Cir. 2020). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable



                                                 2
      Case 2:21-cv-02122-SAC-TJJ Document 17 Filed 06/24/21 Page 3 of 11




for the misconduct alleged.” Id. “[I]n ruling on a motion to dismiss, a court should disregard all

conclusory statements of law and consider whether the remaining specific factual allegations, if

assumed to be true, plausibly suggest the defendant is liable.” Moore v. Univ. of Kansas, 124 F.

Supp. 3d 1159, 1162 (D. Kan. 2015) (citing Kansas Penn Gaming, LLC v. Collins, 656 F.3d 1210,

1214 (10th Cir. 2011)).

       “Specific facts are not necessary; the statement need only ‘give the defendant fair notice of

what the ... claim is and the grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93

(2007) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 554, 555 (2007)). But the pleading

requirements of Fed. R. Civ. P. 8(a) are not satisfied by a complaint that offers labels and

conclusions, a formulaic recitation of the elements, or naked assertions devoid of further factual

enhancement. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 557).

“When the allegations in a complaint, however true, could not raise a claim of entitlement to relief,

this basic deficiency should be exposed at the point of minimum expenditure of time and money

by the parties and the court.” Twombly, 550 U.S. at 558 (quotations and citations omitted).

       “In evaluating a Rule 12(b)(6) motion to dismiss, courts may consider not only the

complaint itself, but also attached exhibits, and documents incorporated into the complaint by

reference . . . if the documents are central to the plaintiff’s claim and the parties do not dispute the

documents’ authenticity.” Smith v. United States, 561 F.3d 1090, 1098 (10th Cir. 2009) (citations

omitted). “A court liberally construes a pro se complaint and applies ‘less stringent standards than

formal pleadings drafted by lawyers.’” Clark v. Lynch, 213 F. Supp. 3d 1347, 1349 (D. Kan. 2016)

(quoting Erickson, 551 U.S. at 94). However, a pro se plaintiff is not relieved of “the burden of

alleging sufficient facts on which a legal claim could be based.” See Hall v. Bellmon, 935 F.2d

1106, 1110 (10th Cir. 1991).



                                                   3
        Case 2:21-cv-02122-SAC-TJJ Document 17 Filed 06/24/21 Page 4 of 11




                          V.      ARGUMENT AND AUTHORITIES

        As Defendant’s Memorandum in Support of its Motion to Dismiss sets forth, the factual

allegations in the Complaint are insufficient to provide Defendant notice of the grounds for

Plaintiff’s discrimination and retaliation claims. And as the Court has noted, the accompanying

exhibits “add no factual allegations supporting her conclusions of unlawful termination and

retaliation.” ECF# 12, p. 2. To the extent the Response illuminates Plaintiff’s allegations, it also

confirms that the factual content pleaded by Plaintiff does not allow the Court to draw a reasonable

inference that Defendant is liable for discrimination or retaliation.

   A.      Even when the material in the Response is considered, Plaintiff has failed to assert
           sufficient factual allegations to support discrimination or retaliation claims in
           violation of Title VII and the ADEA.

        Although only the complaint and material referenced therein should be considered for the

purposes of Fed. R. Civ. P. 12(b)(6), courts may choose to consider allegations in a pro se

plaintiff’s response that amplify and are consistent with allegations in the complaint. See Peoples

v. Wichita State Univ., 18-1010-JWB, 2018 WL 5013488, at *2 (D. Kan. Oct. 16, 2018) (noting

the liberal pleading standards of Fed. R. Civ. P. 15(a) would likely allow the pro se Plaintiff to add

the response’s allegations to the complaint by amendment); see also Hayes v. Whitman, 264 F.3d

1017, 1025 (10th Cir. 2001). However, the allegations in the Response do not amplify the

allegations in the Complaint because the two are largely duplicative.

        The Response repeats Plaintiff’s account of meeting with Defendant on a date when she

was not scheduled to be working. ECF# 15, p. 3. Likewise, the Response restates Plaintiff’s

description of why she believes Defendant terminated her employment: “Jamie L. Stevenson

refused to follow rules in her position and terminated based on saying plaintiff Melanie M. Brown

filed for unemployment through Defendant. No unemployment was filed through Defendant, but



                                                  4
      Case 2:21-cv-02122-SAC-TJJ Document 17 Filed 06/24/21 Page 5 of 11




only through previous employer, Allied Protection Security.” ECF# 15, p. 1. Including the names

of others referenced in the Complaint adds nothing substantively to Plaintiff’s conclusory

allegations. Plaintiff already states in her KHRC complaint: “I hereby charge [Defendant] and its

Representatives with a violation of the Kansas Act Against Discrimination and the Kansas Age

Discrimination in Employment Act . . .[.]” ECF# 1-1, p. 3.

       “It should be noted the Tenth Circuit precludes discrimination claims filed under Title VII,

the ADA, or the ADEA against an individual in his or her personal capacity.” Perrigo v. Unified

Sch. Dist. No. 500, 2:13-2363-EFM-DJW, 2014 WL 1767184, at *3, n.3 (D. Kan. May 2, 2014)

(citing Butler v. City of Prairie Village, Kan., 172 F.3d 736, 744 (10th Cir.1999) (finding no

discernible difference in the definition of “employer” under Title VII, the ADA, or the ADEA and

citing with approval cases from other circuits which have held that individual capacity cases are

also not appropriate under the ADEA)). Moreover, the Response does not distinguish between

Ms. Stevenson’s actions and Defendant’s. Ms. Stevenson is introduced as Defendant’s Director

of Human Resources and the representative who terminated Plaintiff. ECF# 15, p. 1. The

Response also refers to the email exchange between Ms. Stevenson and KDOL as part of

Defendant’s investigation. ECF# 15, p. 3. Although it does not appear Plaintiff has alleged any

claims against Ms. Stevenson in her individual capacity, any such claims under Title VII or the

ADEA would be superfluous and redundant of Plaintiff’s claims against Defendant. See Haynes

v. Williams, 88 F.3d 898, 901 (10th Cir. 1996) (“[P]ersonal capacity suits against individual

supervisors are inappropriate under Title VII.”); see also Gallardo v. Bd. of County Com’rs, 94-

4064-SAC, 1995 WL 106366, at *2 (D. Kan. Jan. 11, 1995).

       Instead of amplifying Plaintiff’s claims, the Response includes more conclusory

allegations to supplant the deficiencies of the Complaint. See Wanjiku v. Johnson Cty., 173 F.



                                                5
       Case 2:21-cv-02122-SAC-TJJ Document 17 Filed 06/24/21 Page 6 of 11




Supp. 3d 1217, 1235, n.8 (D. Kan. 2016) (considering facts alleged in a pro se response where

they “merely amplify the allegations of the Complaint ... [and] do not supplant or contradict

them”). Assuming, arguendo, the Court considers the Response allegations, Plaintiff has still not

stated a claim for discrimination or retaliation that is plausible on its face.

                i.      Discrimination.

        “The critical prima facie inquiry in all cases is whether the plaintiff has demonstrated that

the adverse employment action occurred ‘under circumstances which give rise to an inference of

unlawful discrimination.’” Kendrick v. Penske Transp. Servs., Inc., 220 F.3d 1220, 1227 (10th

Cir. 2000) (quoting Texas Dep’t of Cmty. Affs. v. Burdine, 450 U.S. 248, 253 (1981)). Although

the record includes no “closeout letter” or final determination from the KHRC, the EEOC adopted

the KHRC findings and dismissed Plaintiff’s charge against Defendant for discrimination and

retaliation. ECF# 1-1, p. 4. The Response adds an allegation that Ms. Stevenson did not treat

Plaintiff “equally and fairly in the decision in termination and was wrongfully terminated.” ECF#

15, p. 1. However, the Response includes no factual allegations of how the circumstances

surrounding Plaintiff’s termination show disparate treatment. Merely reciting elements of a

discrimination claim with labels and conclusions does not provide Defendant with sufficient notice

of what discrimination Plaintiff is alleging. See Ashcroft, 556 U.S. at 678.

        The Response also states Plaintiff’s performance was satisfactory, that she worked

overtime when needed, that she exhibited no misconduct, and that she “meets qualifications to

perform the position as hired with Defendant.” ECF# 15, p. 3. Accepting these allegations as true

would initially support Plaintiff’s qualification for her security guard position. But the Response

reveals a disqualifying factor: that Plaintiff was terminated after Defendant learned of her prior

attempt to fraudulently obtain unemployment benefits from the KDOL.



                                                   6
      Case 2:21-cv-02122-SAC-TJJ Document 17 Filed 06/24/21 Page 7 of 11




       Specifically, the Response references an email from Ms. Stevenson to the KDOL, “stating

that Plaintiff was terminated due to the DOL examiner’s determination dated 8/16/19 ‘stating that

she provided false documentation with the purpose of unlawfully obtaining unemployment

insurance benefits.’” ECF# 15, p. 2. The Response also acknowledges that employees were

informed “that Defendant expects integrity and honesty.” ECF# 15, p. 3. Ultimately, Plaintiff

denies providing false documentation or unlawfully obtaining unemployment insurance benefits.

ECF# 15, p. 2. Whether Plaintiff succeeded in her attempt at fraud is not material, and neither is

which employer Plaintiff listed in her fraudulent application for unemployment. Not only is

attempted fraud inconsistent with Defendant’s expectations of its employees, but such conduct is

especially concerning because Plaintiff was employed as a security guard. ECF# 1-1, p. 2-3.

       Altogether, the allegations included in the Response fail to raise an inference that Plaintiff’s

race, sex, or gender may have been a determining factor in any of Defendant’s employment

decisions relating to her. See Hamilton v. Boise Cascade Exp., 280 Fed. Appx. 729, 733–34 (10th

Cir. 2008) (affirming summary judgment of discrimination claims under Title VII, where

overwhelming evidence showed that the plaintiff was terminated based on time-card fraud).

Accordingly, Plaintiff’s claims of discrimination in violation of Title VII and the ADEA fail to

state a claim upon which relief can be granted, and must be dismissed.

               ii.     Retaliation.

       The Response also appears to allege Defendant retaliated against Plaintiff because she filed

for unemployment benefits under a previous employer, and that Defendant did not acknowledge

Plaintiff when she voiced her concerns. ECF# 15, p. 2. As stated, the EEOC adopted the KHRC

findings and dismissed Plaintiff’s charge against Defendant, which includes retaliation claims

based on unidentified opposition to unspecified discriminatory acts. ECF# 1-1, p. 4.



                                                  7
      Case 2:21-cv-02122-SAC-TJJ Document 17 Filed 06/24/21 Page 8 of 11




       Moreover, attempting to fraudulently obtain unemployment benefits cannot be considered

a protected activity under either Title VII or the ADEA. A prerequisite of a retaliation claim is

that the conduct retaliated against be protected conduct. Mackley v. TW Telecom Holdings, Inc.,

12-2774-SAC, 2013 WL 1502034, at *2 (D. Kan. Apr. 10, 2013). As a result, Plaintiff could not

have “engaged in protected opposition to discrimination” by protesting her termination to

Defendant. See Hinds v. Sprint/United Mgmt. Co., 523 F.3d 1187, 1202 (10th Cir. 2008)

(articulating the requirements of a prima facie case of retaliation).

       The Response thus fails to allege that Plaintiff opposed practices by Defendant which

violate Title VII or the ADEA. Without more, it cannot be said that Defendant has been provided

notice of the factual basis for Plaintiff’s retaliation claims, so the claims must be dismissed. See

Martin v. Patrick Industries, Inc., 478 F. Supp. 2d 855, 856 (M.D.N.C. 2007) (granting summary

judgment on retaliation claims because attempted fraud was “a legitimate reason” for an

employee’s discharge, and thus not a pretext for retaliation).

       B.      Dismissal with prejudice is appropriate because allowing amendment of the
               Complaint is futile when it is impossible to state a claim of discrimination or
               retaliation in violation of Title VII and the ADEA.

       Neither party has presented any matter that is not referenced in the Complaint and its

exhibits, so the Court need not convert Defendant’s Motion to Dismiss into a motion for summary

judgment. See Prager v. LaFaver, 180 F.3d 1185, 1188-89 (10th Cir. 1999). “[A] district court

may review mere argument contained in a memorandum in opposition to dismiss without

converting the Rule 12(b)(6) motion into a motion for summary judgment.” County of Santa Fe,

N.M. v. Pub. Serv. Co. of New Mexico, 311 F.3d 1031, 1035 (10th Cir. 2002) (quotations and

citations omitted). Most importantly, Plaintiff’s Response states, “All documents associated on

the case has been attached to the file[.]” ECF# 15, p. 2. Therefore, the Court can order a final



                                                  8
      Case 2:21-cv-02122-SAC-TJJ Document 17 Filed 06/24/21 Page 9 of 11




resolution of Plaintiff’s claims without looking to materials beyond the Complaint, the Response,

and the administrative documents referenced therein.

       “A dismissal with prejudice is appropriate where a complaint fails to state a claim under

Rule 12(b)(6) and granting leave to amend would be futile.” Brereton v. Bountiful City Corp., 434

F.3d 1213, 1219 (10th Cir. 2006); see also McNamara v. Brauchler, 570 Fed. Appx. 741, 742

(10th Cir. 2014) (affirming dismissal of complaint with prejudice for failure “to provide notice of

the plaintiff’s causes of action as required by Rule 8”). “A proposed amendment is futile if the

complaint, as amended, would be subject to dismissal.” Anderson v. Suiters, 499 F.3d 1228, 1238

(10th Cir. 2007).

       The Court previously advised Plaintiff to respond to Defendant’s Motion to Dismiss, which

in turn served to notify Plaintiff of the appropriate criteria to avoid dismissal. ECF# 12, p. 2.

Indeed, the Response appears to respond directly to the authority cited in Defendant’s Motion to

Dismiss, albeit with more conclusory allegations. ECF# 15, p. 3 (“Plaintiff meet qualifications to

perform the position as hired with Defendant. Plaintiff performance was satisfactory . . .”). But

between the Complaint and the Response, Plaintiff has not stated sufficient factual matter that

would permit the Court to find any of her claims under Title VII or the ADEA plausible on its

face. See Mackley v. TW Telecom Holdings, Inc., 12-2774-SAC, 2013 WL 1502034, at *4 (D.

Kan. Apr. 10, 2013); Khalik v. United Air Lines, 671 F.3d 1188, 1193 (10th Cir. 2012) (finding

conclusory allegations of fact or law are not entitled to an assumption of truth and, in the context

of an employment discrimination case, “general assertions of discrimination and retaliation,

without any details whatsoever of events ... are insufficient to survive a motion to dismiss”).

       Defendant recognizes that “Dismissal is a harsh remedy to be used cautiously so as to

promote the liberal rules of pleading while protecting the interests of justice.” Brin v. Kansas, 101



                                                 9
      Case 2:21-cv-02122-SAC-TJJ Document 17 Filed 06/24/21 Page 10 of 11




F. Supp. 2d 1343, 1347 (D. Kan. 2000) (citing Cayman Exploration Corp. v. United Gas Pipe Line

Co., 873 F.2d 1357, 1359 (10th Cir. 1989)). However, the Complaint may be dismissed with

prejudice because Plaintiff has failed to cure deficiencies in the Complaint with the Response,

despite providing all documents pertinent to the case and using the Response as an opportunity to

amend the “check-the-box” form Complaint. Accordingly, any future opportunities to amend the

Complaint would be futile because if the Complaint is amended and filed again, it could not

withstand a motion to dismiss for failing to state a claim. Particularly where Plaintiff is not

proceeding in forma pauperis, dismissal with prejudice is appropriate to minimize the expenditure

of time and money by the Court and the parties.

       Even with the liberal construction applied to pro se pleadings, and even when Plaintiff’s

well-pleaded factual allegations are assumed to be true, there is insufficient support for Plaintiff’s

claims that she was discharged because of her race, sex, or age, or retaliated against for some

protected conduct. Neither the Complaint nor the Response allege a plausible claim, and it would

be futile to provide Plaintiff with another opportunity to amend her claims. Therefore, granting

Defendant’s Motion to Dismiss with prejudice is appropriate.

                                      VII.    CONCLUSION

       Plaintiff’s Complaint should be dismissed pursuant to Fed. R. Civ. P. 12(b)(6) for failing

to state a claim upon which relief can be granted. Plaintiff’s Complaint does not give Defendant

adequate notice of the specific discriminatory conduct giving rise to her claims by failing to plead

sufficient factual allegations to support plausible claims of discrimination and retaliation under

Title VII or the ADEA, and dismissing the Complaint without prejudice is futile.




                                                 10
      Case 2:21-cv-02122-SAC-TJJ Document 17 Filed 06/24/21 Page 11 of 11




       WHEREFORE, for the foregoing reasons, Defendant respectfully requests that the Court

dismiss with prejudice all claims in Plaintiff’s Complaint against Defendant for failure to state a

claim upon which relief can be granted, and for any other relief the Court deems just and proper.


                                               Respectfully submitted,

                                               FRANKE SCHULTZ & MULLEN, P.C.

                                               /s/ Joseph L. Korbel
                                               JOHN G. SCHULTZ                       #22871
                                               JOSEPH L. KORBEL                      #29004
                                               8900 Ward Parkway
                                               Kansas City, MO 64114
                                               (816) 421-7100 Phone
                                               (816) 421-7915 Fax
                                               jschultz@fsmlawfirm.com
                                               jkorbel@fsmlawfirm.com
                                               Attorney for Defendant




CERTIFICATE OF SERVICE


The undersigned hereby certifies that the foregoing
document was filed via the court’s electronic filing
system, and a copy was also sent via certified mail
on this 24th day of June, 2021, to:


Melanie Brown
2201 E. Cedar Street
Olathe, KS 66062
(913) 820-0662
Plaintiff Pro Se


/s/ Joseph L. Korbel
Attorney for Defendant




                                                11
